Exhibit 10.1
 
 
VOTING AGREEMENT
 
THIS VOTING AGREEMENT, dated as of June 10, 2014 (this “Agreement”), is entered
into by and among BioFuel Energy Corp., a Delaware corporation (“Company”), and
the stockholders of the Company listed on Schedule A hereto (each, a
“Stockholder” and collectively, the “Stockholders”). Capitalized terms used
herein but not defined shall have the meanings given to them in the Transaction
Agreement (as defined below).
 
RECITALS:
 
WHEREAS, the Company and the other parties named therein are concurrently
herewith entering into a Transaction Agreement (as may be amended, supplemented
or otherwise modified, the “Transaction Agreement”);
 
WHEREAS, as of the date hereof, each Stockholder Beneficially Owns the
Stockholder Existing Shares (each such term as hereinafter defined); and
 
WHEREAS, as a condition to the willingness of and material inducement to the
Company to enter into the Transaction Agreement and to consummate the
Transactions, each Stockholder has agreed to enter into this Agreement, pursuant
to which such Stockholder is agreeing, among other things, to vote or cause to
be voted all of the Securities (as hereinafter defined) it Beneficially Owns in
accordance with the terms of this Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:
 
Section 1.               Certain Definitions. For purposes of this Agreement:
 
(a)           “Beneficially Own” or “Beneficial Ownership” with respect to any
securities means having “beneficial ownership” of such securities as determined
pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).
 
(b)           “Company Shares” means, collectively, the shares of common stock,
par value $0.01 per share, of the Company and the Class B common stock, par
value $0.01 per share, of the Company.
 
(c)           “Securities” means the Stockholder Existing Shares together with
any Company Shares and other securities of the Company which the Stockholder
and/or any of its controlled Affiliates acquires Beneficial Ownership of after
the date hereof and prior to the termination of this Agreement whether upon the
exercise of options, warrants or rights, the conversion or exchange of
convertible or exchangeable securities, or by means of purchase, dividend,
distribution, split-up, recapitalization, combination, exchange of shares or the
like, gift, bequest, inheritance or as a successor in interest in any capacity
or otherwise.
 
(d)           “Stockholder Existing Shares” means the Company Shares as set
forth on Schedule A hereto. In the event of a stock dividend or distribution, or
any change in the Company Shares by reason of any stock dividend, split-up,
recapitalization, combination, exchange of shares or the like, the term
“Stockholder Existing Shares” will be deemed to refer to and include all such
stock dividends and distributions and any shares into which or for which any or
all of the Stockholder Existing Shares may be changed or exchanged as well as
the Stockholder Existing Shares that remain.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Section 2.              Representations and Warranties of Stockholder. Each
Stockholder, severally and not jointly and severally, hereby represents and
warrants to the Company as follows:
 
(a)           Ownership of Company Shares. As of the date hereof and at all
times prior to the termination of this Agreement, such Stockholder Beneficially
Owns (and will Beneficially Own, unless any Stockholder Existing Shares are
transferred pursuant to Section 6(a) hereof) the Stockholder Existing Shares set
forth opposite such Stockholder’s name on Schedule A. Such Stockholder’s
investment manager, has and will have at all times through the termination of
this Agreement, voting power, power of disposition, power to issue instructions
with respect to the matters set forth in Section 7 hereof, and power to agree to
all of the matters set forth in this Agreement, in each case with respect to the
Stockholder Existing Shares set forth opposite such Stockholder’s name on
Schedule A, with no limitations, qualifications or restrictions on such power,
subject to applicable securities laws and the terms of this Agreement. As of the
date hereof, neither such Stockholder nor any of its Affiliates Beneficially
Owns any Securities other than the Company Shares listed on Schedule A.  None of
the Stockholder Existing Shares of such Stockholder is the subject of any
commitment, undertaking or agreement, contingent or otherwise, the terms of
which relate to or could give rise to the transfer of any Stockholder Existing
Shares or would affect in any way the ability of such Stockholder to perform its
obligations as set out in this Agreement. Such Stockholder has not appointed or
granted any proxy inconsistent with this Agreement with respect to the
Securities Beneficially Owned by such Stockholder.
 
(b)           Authority. Such Stockholder’s investment manager has the requisite
power to agree to all of the matters set forth in this Agreement with respect to
the Securities such Stockholder Beneficially Owns and the full authority to
vote, transfer and hold all the Securities such Stockholder Beneficially Owns,
subject to applicable securities laws and the terms of this Agreement.
 
(c)           Power; Binding Agreement. Such Stockholder has the legal capacity
and authority to enter into this Agreement and to perform all of such
Stockholder’s obligations under this Agreement. This Agreement has been duly and
validly executed and delivered by such Stockholder and constitutes a valid and
binding agreement of such Stockholder, enforceable against such Stockholder in
accordance with its terms, subject to the Bankruptcy and Equity Exception.
 
(d)           No Conflicts. None of the execution and delivery of this Agreement
by such Stockholder, the consummation by such Stockholder of any of the
transactions contemplated hereby or compliance by such Stockholder with any of
the provisions hereof (i) conflicts with, or results in any breach of, any
provision of the certificate of incorporation and the bylaws or comparable
organizational documents of such Stockholder, (ii) violates any order, writ,
injunction, decree, judgment, or Law applicable to such Stockholder or any of
such Stockholder’s properties or assets, (iii) results in or constitutes (with
or without notice or lapse of time or both) any breach of or default under, or
results in the creation of any Lien (as defined below) on, such Stockholder or
any of the Securities of such Stockholder, including pursuant to any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which such Stockholder is a party or by which
the Securities of such Stockholder are bound or (iv) except for the requirements
of the Exchange Act, requires any filing with, or permit, authorization, consent
or approval of, any Governmental Authority. There is no beneficiary, trustee or
holder of a voting trust certificate or other interest in such Stockholder whose
consent is required for the execution and delivery of this Agreement or the
performance by such Stockholder of the obligations hereunder.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(e)           No Liens. Except as permitted by this Agreement, such Stockholder
Existing Shares are now and at all times during the term hereof will be, and the
Securities will be, held by such Stockholder, free and clear of all liens,
proxies, powers of attorney, voting trusts and voting agreements and
arrangements (collectively, “Liens”), except for any such Liens arising
hereunder, under applicable federal and state securities Laws and/or any Liens
that are not material to the performance of any of such Stockholder’s
obligations under this Agreement by such Stockholder.
 
(f)           No Litigation. There is no Action outstanding, pending or, to the
knowledge of such Stockholder, threatened against or affecting such Stockholder
or the Securities of such Stockholder at law or in equity before or by any
Governmental Authority or any other person that could reasonably be expected to
impair the ability of such Stockholder to perform its obligations hereunder on a
timely basis.
 
Section 3.              Representations and Warranties of the Company. The
Company hereby represents to each Stockholder as follows:
 
(a)           Power; Binding Agreement. The Company has the corporate power and
authority to enter into and perform all of its obligations under this Agreement.
This Agreement has been duly and validly executed and delivered by the Company
and constitutes a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, subject to the Bankruptcy and
Equity Exception.
 
(b)           No Conflicts. None of the execution and delivery of this Agreement
by the Company, the consummation by the Company of any of the transactions
contemplated hereby or compliance by the Company with any of the provisions
hereof (i) conflicts with, or results in any breach of, any provision of the
certificate of incorporation or by-laws of the Company, (ii) violates any order,
writ, injunction, decree, judgment, or Law applicable to the Company, any of its
subsidiaries or any of their respective properties or assets or (iii) except for
the requirements of the Exchange Act, requires any filing with, or permit,
authorization, consent or approval of, any Governmental Authority, except in the
case of clauses (ii) and (iii) where such violations or failures to make or
obtain any filing with, or permit, authorization, consent or approval of, any
Governmental Authority would not, individually or in the aggregate, materially
impair the ability of the Company to perform this Agreement.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
Section 4.              Disclosure. Each Stockholder (a) consents to and
authorizes the publication and disclosure by the Company of such Stockholder’s
identity and ownership of the Securities and the existence and terms of this
Agreement (including, for the avoidance of doubt, the disclosure of this
Agreement) and any other information, in each case, in any press release, any
Current Report on Form 8-K, the Proxy Statement, the Registration Statement and
any other disclosure document in connection with the Transaction Agreement and
any filings with or notices to any Governmental Authority in connection with the
Transaction Agreement (or the transactions contemplated thereby); provided, that
the Company shall provide the Stockholders with the opportunity to review and
comment upon such publication or disclosure prior to its release and (b) agrees
promptly to give to the Company any information about such Stockholder it may
reasonably request for the preparation of any such documents. The Company hereby
consents to and authorizes the publication and disclosure by the Stockholders of
the existence and terms of this Agreement (including, for the avoidance of
doubt, the disclosure of this Agreement) and any other information, in each
case, that any Stockholder reasonably determines in its good faith judgment is
required to be disclosed by Law, including in any Schedule 13D/A filing or any
filing pursuant to the HSR Act.
 
Section 5.              Additional Securities. Each Stockholder hereby agrees
that, during the period commencing on the date hereof and continuing until the
earlier of the Closing or the date the Transaction Agreement is terminated in
accordance with its terms, such Stockholder shall not acquire, directly or
indirectly, any additional Securities other than in connection with the Rights
Offering (solely for up to its pro rata share of the Common Stock), the Common
Stock Issuance or the LLC Unit Conversion (including pursuant to Section 9(b)
hereof).
 
Section 6.              Transfer and Other Restrictions. Prior to the
termination of this Agreement, each Stockholder, severally and not jointly and
severally, hereby irrevocably and unconditionally agrees not to, and to cause
each of its controlled Affiliates not to, directly or indirectly:
 
(a)           offer for sale, sell, transfer, tender, pledge, encumber, assign
or otherwise dispose of, or enter into any contract, option or other arrangement
or understanding with respect to, or consent to the offer for sale, sale,
transfer, tender, pledge, encumbrance, assignment or other disposition of
(including by merger or otherwise by operation of law), or enter into a loan of
(collectively, “transfer”), any or all of the Securities it Beneficially Owns or
any interest therein, except (i) as provided in Section 2(e) hereof or (ii)
transfers of Securities it Beneficially Owns to an Affiliate; provided that such
Affiliate shall have: (A) executed a counterpart of this Agreement and (B)
agreed in writing to hold such Securities (or interest in such Securities)
subject to all of the terms and provisions of this Agreement;
 
(b)           grant any proxy or power of attorney with respect to any of the
Securities it Beneficially Owns, or deposit any of the Securities it
Beneficially Owns into a voting trust or enter into a voting agreement or
arrangement with respect to any such Securities except as provided in this
Agreement or any proxy or power of attorney granted in favor of its investment
manager on terms not inconsistent with the terms of this Agreement; or
 
(c)           take any other action that would prevent or materially impair the
Stockholder from performing any of its obligations under this Agreement or that
would make any representation or warranty of such Stockholder hereunder untrue
or have the effect of preventing or materially impairing the performance by the
Stockholder of any of its obligations under this Agreement.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
Any purported transfer in violation of this Section 6 shall be null and void.
 
Section 7.              Voting of the Company Shares. Each Stockholder hereby
irrevocably and unconditionally agrees that, during the period commencing on the
date hereof and continuing until termination of this Agreement in accordance
with its terms, at any meeting (whether annual or special and whether or not an
adjourned or postponed meeting) of the holders of the Company Shares, however
called, each Stockholder and each of its controlled Affiliates that acquires
Beneficial Ownership of any Securities will appear at such meeting or otherwise
cause the Securities to be counted as present thereat for purposes of
establishing a quorum, and will vote (or cause to be voted) the Securities (a)
in favor of (i) the approval of the Transaction Agreement, the Transactions and
the various elements thereof, the Charter Amendment, and any other action
required in furtherance thereof or necessary for the consummation of the
Transactions and (ii) any proposal or recommendation by the Buyer Board or the
Special Committee to adjourn or postpone the meeting for any reason, including
to solicit additional votes and (b) against any action or agreement that would
(i) result in a breach of any covenant, representation or warranty or any other
obligation of the Company contained in the Transaction Agreement or (ii) be
reasonably likely to impede, interfere with, materially delay, frustrate the
purposes of or prevent the Transactions.
 
Section 8.              Proxy Card. Each Stockholder hereby IRREVOCABLY appoints
the Company and any designee thereof as its proxy and attorney-in-fact (with
full power of substitution), to vote or cause to be voted (including by proxy or
written consent, if applicable) the Securities in accordance with Section 7 at
any annual or special meeting of the stockholders of the Company, however
called, including any adjournment or postponement thereof, at which any of the
matters described in Section 7 is to be considered. Each Stockholder hereby
represents that all proxies, powers of attorney, instructions or other requests
given by such Stockholder prior to the execution of this Agreement in respect of
the voting of such Stockholder’s Securities, if any, are not irrevocable and
such Stockholder hereby revokes (or causes to be revoked) any and all previous
proxies, powers of attorney, instructions or other requests with respect to such
Stockholder’s Securities. Each Stockholder shall take such further action or
execute such other instruments as may be necessary to effectuate the intent of
this proxy. THE PROXY AND POWER OF ATTORNEY SET FORTH IN THIS SECTION 8 ARE
IRREVOCABLE AND COUPLED WITH AN INTEREST.  The proxy and power of attorney set
forth in this Section 8 shall automatically terminate upon the termination of
this Agreement.
 
Section 9.              Rights Offering; LLC Unit Conversion.
 
(a)          Each Stockholder acknowledges that the Company intends to conduct a
rights offering for shares of its Common Stock in connection with the
Acquisition (the “Rights Offering”) and that the LLC does not intend to conduct
an economically equivalent offering, private placement or similar transaction
with respect to LLC Units. Subject to the terms hereof, including the
obligations of the Company pursuant to Section 9(b), each Stockholder hereby
waives any right or claim it may have as a beneficial owner of LLC Units to
participate in the Rights Offering with respect to such LLC Units and agrees
that neither the Company nor the LLC shall have any liability (whether direct or
indirect) to it in respect of any dilution it may experience as a beneficial
owner of LLC Units as a result of the Rights Offering.  Notwithstanding the
foregoing, nothing in this Agreement shall prevent any Stockholder from
participating in the Rights Offering with respect to Common Stock Beneficially
Owned by such Stockholder including Common Stock Beneficially Owned by such
Stockholder as a result of the conversion of LLC Units into Common Stock after
the date hereof but on or prior to the record date for the Rights Offering.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
(b)           Each Stockholder hereby agrees and commits to participate in the
Rights Offering for its full pro rata share of Common Stock Beneficially Owned
as of the record date for the Rights Offering (subject to the terms and
conditions of a commitment letter to be entered into between the Company and
each Stockholder on terms substantially similar to the Backstop Agreement).  In
addition, the Company and each Stockholder hereby agree and commit, to the
extent such Stockholder does not convert its LLC Units into Common Stock on or
prior to the record date for the Rights Offering, the Company shall sell to such
Stockholder and such Stockholder shall purchase from the Company, simultaneously
with the consummation of the Rights Offering and at a per share purchase price
in cash equal to the per share purchase price in the Rights Offering, the number
of shares of Common Stock equivalent to the number of shares of Common Stock it
would have purchased pursuant to the Rights Offering had it (i) converted all of
its LLC Units on or prior to the record date for the Rights Offering, (ii)
acquired subscription rights in the Rights Offering on the shares of Common
Stock resulting from such conversion and (iii) exercised all of such
subscription rights.  The purchase and sale of the Common Stock contemplated by
the foregoing structure shall be subject to the terms and conditions of a
commitment letter to be entered into between the Company and each Stockholder on
terms substantially similar to the Backstop Agreement.  Notwithstanding the
foregoing, each Stockholder’s obligation to purchase shares of Common Stock
pursuant to this Section 9(b) shall be limited so that Greenlight collectively
will not own more than 49.9% of the issued and outstanding Common Stock after
the consummation of the Acquisition, the LLC Unit Conversion, the Rights
Offering and the transactions contemplated by the Backstop Agreements.
 
(c)           Each Stockholder hereby agrees and commits to convert all LLC
Units it Beneficially Owns into Common Stock on the Closing Date and nothing in
this Agreement shall prevent any Stockholder from doing so at any time up to
(and including) the Closing Date.
 
(d)           Each Stockholder hereby agrees to not take any action (other than
those actions contemplated by the Transaction Documents) prior to the earlier of
the termination of the Transaction Agreement and the Closing that would cause
the Company’s NOLs or other tax attributes (as described in Section 4.13 of the
Transaction Agreement) to become subject to limitation under Section 382 of the
Code or otherwise.
 
(e)           Each Stockholder hereby agrees to use its reasonable best efforts
to obtain commitments from a sufficient number of investors to backstop the full
amount of the Rights Offering and to execute a Backstop Agreement in
substantially the form attached as Exhibit C to the Transaction Agreement as
soon as reasonably practicable but in no event later than the date of filing of
the Registration Statement.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Section 10.            Termination. This Agreement shall terminate on the
earliest to occur of: (a) termination of the Transaction Agreement in accordance
with its terms; (b) delivery of a written notice of the Company to terminate
this Agreement; and (c) the Closing; provided, that the provisions set forth in
Section 5 and Section 9 shall survive the termination of this Agreement until
the earlier of (x) termination of the Transaction Agreement in accordance with
its terms and (y) the Closing, and the provisions set forth in Section 4 and
Section 10 11 shall survive the termination of this Agreement indefinitely;
provided, further, that any liability incurred by any party hereto as a result
of a breach of a term or condition of this Agreement prior to such termination
shall survive the termination of this Agreement.
 
Section 11.            Miscellaneous.
 
(a)           Entire Agreement. This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof, and supersedes all
other prior agreements and understandings, both written and oral, among the
parties, with respect to the subject matter hereof.
 
(b)           Successors and Assigns. This Agreement shall not be assigned by
operation of Law or otherwise without the prior written consent of the other
parties hereto. This Agreement shall be binding upon, inure to the benefit of
and be enforceable by each party, and each party’s respective heirs,
beneficiaries, executors, representatives, successors and permitted assigns.
 
(c)           Amendment; Modification and Waiver. This Agreement may not be
amended, altered, supplemented or otherwise modified or terminated except upon
the execution and delivery of a written agreement executed by (i) each
Stockholder and (ii) the Company, but only upon approval of the Special
Committee.
 
(d)           No Ownership Interest. Nothing contained in this Agreement shall
be deemed to vest in the Company any direct or indirect ownership or incident of
ownership of or with respect to any Securities. All rights, ownership and
economic benefits of and relating to the Securities shall remain vested in and
belong to each Stockholder and its respective Affiliates, if any.
 
(e)           Interpretation. When a reference is made in this Agreement to
sections or subsections, such reference shall be to a section or subsection of
this Agreement unless otherwise indicated. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “herein,” “hereof,”
“hereunder” and words of similar import shall be deemed to refer to this
Agreement as a whole, including any schedules and exhibits hereto, and not to
any particular provision of this Agreement. Any pronoun shall include the
corresponding masculine, feminine and neuter forms. References to “party” or
“parties” in this Agreement means each Stockholder and the Company. References
to “US dollar,” “dollars,” “US$” or “$” in this Agreement are to the lawful
currency of the United States of America.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
(f)           Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing (in the English language) and shall
be given (and shall be deemed to have been duly given upon receipt) by delivery
in person, by facsimile, by registered or certified mail (postage prepaid,
return receipt requested) or by electronic email transmission (so long as a
receipt of such e-mail is requested and received) to the respective parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):
 

 
(i)
if to a Stockholder, to:
 
   
Greenlight Capital, Inc.
2 Grand Central Tower
140 East 45 Street, Floor 24
New York, NY 10017
   
Attention:
Andy Weinfeld
Harry Brandler
   
Facsimile:
Email:
(212) 973 – 9219
aweinfeld@GreenlightCapital.com
hbrandler@GreenlightCapital.com
 
   
with a copy (which shall not constitute notice) to:
 
   
Akin Gump Strauss Hauer and Feld LLP
One Bryant Park
New York, NY 10036
   
Attention:
Kerry Berchem
   
Facsimile:
Email:
(212) 872 – 1002
kberchem@akingump.com
         
(ii)
if to the Company, to:
 
   
Biofuel Energy Corp.
1600 Broadway, Suite 1740
Denver, CO 80202
   
Attention:
Mark Zoeller
   
Facsimile:
Email:
(303) 592 – 8117
mzoeller@bfenergy.com

 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 

   
with a copy (which shall not constitute notice) to:
 
   
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
   
Attention:
Eric L. Schiele
Craig F. Arcella
   
Facsimile:
Email:
(212) 474 – 3700
eschiele@cravath.com
carcella@cravath.com

 
(g)           Severability. In the event that any provision of this Agreement or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.
 
(h)           Other Remedies; Specific Performance. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by Law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy. No failure or delay
on the part of any party hereto in the exercise of any right hereunder will
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty or agreement herein, nor will any single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right. The parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached or threatened to
be breached. Accordingly, each of the parties shall be entitled to specific
performance of the terms hereof, including an injunction or injunctions to
prevent breaches or threatened breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in the Chancery Court of
the State of Delaware (or if jurisdiction is not then available in the Chancery
Court of the State of Delaware, then any state or United States Federal court
within the State of Delaware), this being in addition to any other remedy to
which such party is entitled at Law or in equity. Each party hereby waives (i)
any defense in any action for specific performance that a remedy at Law would be
adequate, and (ii) any requirement under any Law to post security as a
prerequisite to obtaining equitable relief to which they are entitled at Law or
in equity.
 
(i)            No Survival. None of the representations, warranties, covenants
and agreements made in this Agreement shall survive the termination of the
Agreement in accordance with its terms, except for the agreements in Section 4
and this Section 11 which shall survive the termination of this Agreement
indefinitely, and except for the agreements in Section 5 and Section 9 which
shall survive the termination of this Agreement until the earlier of (x)
termination of the Transaction Agreement in accordance with its terms and (y)
the Closing.
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
(j)            No Third Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended to or shall confer upon any Person other than the
parties hereto and their respective successors and permitted assigns any legal
or equitable right, benefit or remedy of any nature under or by reason of this
Agreement, except as specifically set forth in this Agreement.
 
(k)           Governing Law. This Agreement shall be governed and construed in
accordance with the Laws of the State of Delaware, without regard to any
applicable conflicts of law principles.
 
(l)            Jurisdiction. Each of the parties hereto hereby agrees that: (i)
all Actions arising out of or relating to this Agreement shall be heard and
determined exclusively in the Chancery Court of the State of Delaware (or if
jurisdiction is not then available in the Chancery Court of the State of
Delaware, then any state or United States Federal court within the State of
Delaware); (ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court; and (iii)
a final judgment in any Action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
Law.  Each party hereto irrevocably consents to the service of process outside
the territorial jurisdiction of the courts referred to in this Section 11(l) in
any such Action by mailing copies thereof by registered or certified United
States mail, postage prepaid, return receipt requested, to its address as
specified in or pursuant to this Section 11.  However, the foregoing shall not
limit the right of a party to effect service of process on any  other party by
any other legally available method.
 
(m)          WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION BETWEEN THE
PARTIES HERETO ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
(n)           Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses.
 
(o)           Counterparts. This Agreement may be executed in one or more
counterparts, and by facsimile or .pdf format, all of which shall be considered
one and the same agreement and shall become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
party, it being understood that all parties need not sign the same counterpart;
provided, however, that if any Stockholder fails for any reason to execute, or
perform such Stockholder’s obligations under, this Agreement, this Agreement
shall remain effective as to all parties executing this Agreement.
 
(p)           Capacity as a Stockholder. The Stockholders make their agreements
and understandings herein solely in their capacities as record holders and
Beneficial Owners of the Company Shares and, notwithstanding anything to the
contrary herein, nothing herein shall limit or affect any actions taken by a
representative of any Stockholder solely in his capacity as a director of the
Company.
 
 
 
 
[Signature pages follow]
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 

 
IN WITNESS WHEREOF, the parties hereto have signed or have caused this Agreement
to be signed by their respective officers or other authorized persons thereunto
duly authorized as of the date first written above.
 

 
GREENLIGHT CAPITAL QUALIFIED, L.P.
By: Greenlight Capital, Inc., its investment manager
 
         
 
By:
/s/ Daniel Roitman / Harry Brandler     Name:  Daniel Roitman / Harry Brandler  
  Title:  Chief Operating Officer / Chief Financial Officer          

 
 
 

 
GREENLIGHT CAPITAL, L.P.
By: Greenlight Capital, Inc., its investment manager
 
         
 
By:
/s/ Daniel Roitman / Harry Brandler     Name: Daniel Roitman / Harry Brandler  
  Title: Chief Operating Officer / Chief Financial Officer    

 
 
 

 
GREENLIGHT CAPITAL OFFSHORE PARTNERS
By: Greenlight Capital, Inc., its investment manager
 
         
 
By:
/s/ Daniel Roitman / Harry Brandler     Name: Daniel Roitman / Harry Brandler  
  Title: Chief Operating Officer / Chief Financial Officer    

 
 
 

 
GREENLIGHT REINSURANCE, LTD.
By: DME ADVISORS, L.P., its investment manager
 
         
 
By:
/s/ Daniel Roitman / Harry Brandler     Name: Daniel Roitman / Harry Brandler  
  Title: Chief Operating Officer / Chief Financial Officer    

 
 
 
 
 
 
[Signature page to Voting Agreement]

--------------------------------------------------------------------------------

 
 
 
 

 
GREENLIGHT CAPITAL (GOLD), LP
By: DME CAPITAL MANAGEMENT, LP, its investment manager
 
         
 
By:
/s/ Daniel Roitman / Harry Brandler     Name: Daniel Roitman / Harry Brandler  
  Title: Chief Operating Officer / Chief Financial Officer    

 
 
 

 
GREENLIGHT CAPITAL OFFSHORE MASTER (GOLD), LTD.
By: DME CAPITAL MANAGEMENT, LP, its investment manager
 
         
 
By:
/s/ Daniel Roitman / Harry Brandler     Name: Daniel Roitman / Harry Brandler  
  Title: Chief Operating Officer / Chief Financial Officer    

 
 
 
 
 
 
 
 
[Signature page to Voting Agreement]

--------------------------------------------------------------------------------

 
 
 
 

 
BIOFUEL ENERGY CORP.
 
         
 
By:
/s/ Scott H. Pearce     Name: Scott H. Pearce     Title: President & CEO    

 
 
 
 
 
 
 
 
[Signature page to Voting Agreement]

--------------------------------------------------------------------------------

 
 

 
SCHEDULE A
 
Stockholder
 
Common Stock
   
Class B Common Stock
 
Greenlight Capital Qualified, L.P.
    96,388       553,968  
Greenlight Capital, L.P.
    18,400       149,932  
Greenlight Capital Offshore Partners
    967,239       ---  
Greenlight Reinsurance, Ltd.
    266,236       ---  
Greenlight Capital (Gold), LP
    30,434       77,055  
Greenlight Capital Offshore Master (Gold), Ltd.
    52,378       ---  



 